                             Case 3:19-cr-00181-JBA Document 38 Filed 07/20/20 Page 1 of 1
                                                                                                                         Civil- (Dec-2008)
                                                               HONORABLE:             Janet Bond Arterton
                                    DEPUTY CLERK Donna Barry                 RPTR/ECRO/TAPE Melissa Cianciullo
       TOTAL TIME: 1                 hours 58   minutes
                                       DATE:  07/20/2020     START TIME: 10:09 a.m.     END TIME: 12:07 p.m.
                                                          LUNCH RECESS         FROM:             TO:
                                                  RECESS (if more than ½ hr)   FROM:             TO:

       CIVIL NO. 3:20-cv-00534-JBA


                     Tre McPherson et al.                                                 Friedrich-Wilhelm Wolfgang Sachse
                                                                                                   Plaintiff’s Counsel
                                       vs
                     Ned Lamont et al.                                                    Steven R. Strom
                                                                                                   Defendant’s Counsel

                                                  COURTROOM MINUTES- CIVIL

                               Motion hearing                              Show Cause Hearing
                                Evidentiary Hearing                        Judgment Debtor Exam
                           ✔ Miscellaneous Hearing


        ✔ .....#30         Motion to Appoint Counsel as amicus curiae                         granted ✔ denied           advisement
        ✔ .....#43         Motion for Preliminary Injunction (see below)                      granted       denied       advisement
        ✔ .....#75         Motion for Attorney Henderson Hill to be admitted PHV          ✔ granted         denied       advisement
        ✔ .....#169 Motion for Approval of Settlement Agreement                           ✔ granted         denied       advisement
            .....#         Motion                                                             granted       denied       advisement
           .....#          Motion                                                             granted       denied       advisement
           .....#          Motion                                                             granted       denied       advisement
           .....           Oral Motion                                                        granted       denied       advisement
           .....           Oral Motion                                                        granted       denied       advisement
           .....           Oral Motion                                                        granted       denied       advisement
          .....            Oral Motion                                                        granted       denied       advisement
           .....               Briefs(s) due                  Proposed Findings due                     Response due
          .............                                                                                          filed   docketed
          .............                                                                                          filed   docketed
          .............                                                                                          filed   docketed
          .............                                                                                          filed    docketed
           .............                                                                                         filed   docketed
           .............                                                                                         filed   docketed
           ............                            Hearing continued until                                  at

Notes: For the reasons set forth on the record, doc. 30 was denied as moot, doc. 75 was granted waiving certain requirements of LR 83.1
       and doc. 169 was granted and an order shall follow. A motion to withdrawal doc. 43 is expected from the Plaintiff.
